DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant’s election of Group X (claim 17) with species. KIAA1363 protein of SEQ ID NO: 37 in the reply filed on November 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	Claims 21-23 are pending.
	Claims 1-20 have been cancelled.
	Claims 21-23 have been added.
	Claims 21-23 are examined on the merits.





Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of treating pancreatic cancer by detecting an elevated level of KIAA1363 protein comprising SEQ ID NO: 37 as compared to a reference level of said protein in a non-cancerous sample and administering to diagnosed human patient an antibody that selectively binds within SEQ ID NO: 37 of the KIAA1363 protein.  As disclosed in the specification, SEQ ID NO: 37 is regarded as a protein differentially expressed in pancreatic diseases (PCAT) and there is an antibody that binds said protein molecule, see page 2, section 0008; and page 3, section 0013.  However, the PCAT protein also reads on variants and the term variants includes deletion, additions, substitutions in the amino acid sequence, see page 11, section 0051; page 12, sections 0052 and 0056; and page 14, section 0064.  Accordingly, the written description in this instant case does not set forth all the antibodies and their antigen-binding antibody fragments that specifically bind the target molecule, KIAA1363 protein comprising SEQ ID NO: 37, as well as variants thereof.  None of these antibody molecules have not been fully defined and characterized, see page 118, sections 0448-0450.  
There is insufficient written description as to the identity of the broadly termed “antibody that selectively binds within SEQ ID NO: 37 of the KIAA1363 protein”, which would still maintain the function of treating pancreatic cancer.  The specification and claims do not place any limit on the number of these therapeutic antibodies, see page 118, sections 0448-0450.  The claims encompass numerous structural variants and the genus is highly variant because a significant number of structural differences between genus members are permitted.  The specification does not describe any members of the claimed genus by complete structure.
The written description is not commensurate in scope with the wide breadth of antibodies administered that specifically target the KIAA1363 protein comprising SEQ ID NO: 37 for cancer treatment.  The instant application does not provide sufficient guidance as to the nexus or correlation between the structure and function of the undefined binding molecules that places the skilled artisan in possession of the relevant identifying characteristics of a genus of antibodies and antigen-binding antibody fragments thereof commensurate in scope with the claimed invention.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus.  The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
	The skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts. 18 USPQ2d 1016.
	Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
At the time the application was filed Applicants did not have possession of the wide breadth of antibodies and the antigen-binding antibody fragments thereof, noted in the claimed method. 
The specification does not evidence the possession of all the possible binding molecules to the target protein, KIAA1363 protein comprising SEQ ID NO: 37. The antibody molecules are undefined and uncharacterized falling within the potentially large genus to establish possession.  No corollary nexus has been has been established between structure and function. There is insufficient to support the generic claims as provided by the USPTO’s Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  
Consequently, Applicant was not in possession of the instant claimed invention.  The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.	

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

8.	Claim(s) 21-23 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Benson et al., US 2003/0073144 A1 (filed January 30, 2002).  Benson discloses sequence 70, which is the same as Applicants ‘ KIAA1363 protein comprising SEQ ID NO: 37, see sequence alignment; page 1, section 0018; and page 4, section 0110.
	Benson discloses detecting cancer in a patient’s sample based on the presence of one or more pancreatic tumor proteins within the said sample, see page 2, sections 0035-0037; and page 118, sections 4837-4839.  The disclosed protein is a marker able to be detected by binding agents within a patient’s biological sample and its expression level can be compared to the expression level of the same marker in a normal tissue or biological sample, wherein the candidate pancreatic protein marker expression level is elevated or higher than the reference level, see page 118, section 4837; page 119, sections 4847-4849.  Several protocols for detecting and measuring the expression level of candidate pancreatic cancer markers include enzyme-linked immunosorbent assay (ELISA), radioimmunoassay (RIA), as well as fluorescence activated cell sorting (FACS), see page 105, section 4729.
	Benson also discloses treating and inhibiting the development of cancer in a patient determined to have pancreatic cancer with a pharmaceutical composition comprising an antibody or an antigen binding fragment thereof that specifically binds to a polypeptide disclosed by Benson, see page 2, section 0024. Therapeutic agents may be coupled to suitable monoclonal antibodies, such as “…radionuclides, differentiation inducers, drugs, toxins, and derivatives thereof”, see page 108, sections 4749-4751; and page 109, sections 4753 and 4754.

RESULT 1 from 37.rapbm database.
US-10-060-036-70
; Sequence 70, Application US/10060036
; Publication No. US20030073144A1
; GENERAL INFORMATION:
;  APPLICANT: Benson, Darin R.
;  APPLICANT:  Kalos, Michael D.
;  APPLICANT:  Lodes, Michael J.
;  APPLICANT:  Persing, David H.
;  APPLICANT:  Hepler, William T.
;  APPLICANT:  Jiang, Yuqiu
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR THE THERAPY
;  TITLE OF INVENTION:  AND DIAGNOSIS OF PANCREATIC CANCER
;  FILE REFERENCE: 210121.566
;  CURRENT APPLICATION NUMBER: US/10/060,036
;  CURRENT FILING DATE:  2002-01-30
;  NUMBER OF SEQ ID NOS: 4560
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 70
;   LENGTH: 430
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-060-036-70

  Query Match             100.0%;  Score 2243;  DB 4;  Length 430;
  Best Local Similarity   100.0%;  
  Matches  430;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGLRVVSPFPLCQPAGEPSRGKMRSSCVLLTALVALATYYVYIPLPGSVSDPWKLMLLDA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGLRVVSPFPLCQPAGEPSRGKMRSSCVLLTALVALATYYVYIPLPGSVSDPWKLMLLDA 60

Qy         61 TFRGAQQVSNLIHYLGLSHHLLALNFIIVSFGKKSAWSSAQVKVTDTDFDGVEVRVFEGP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TFRGAQQVSNLIHYLGLSHHLLALNFIIVSFGKKSAWSSAQVKVTDTDFDGVEVRVFEGP 120

Qy        121 PKPEEPLKRSVVYIHGGGWALASAKIRYYDELCTAMAEELNAVIVSIEYRLVPKVYFPEQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PKPEEPLKRSVVYIHGGGWALASAKIRYYDELCTAMAEELNAVIVSIEYRLVPKVYFPEQ 180

Qy        181 IHDVVRATKYFLKPEVLQKYMVDPGRICISGDSAGGNLAAALGQQFTQDASLKNKLKLQA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IHDVVRATKYFLKPEVLQKYMVDPGRICISGDSAGGNLAAALGQQFTQDASLKNKLKLQA 240

Qy        241 LIYPVLQALDFNTPSYQQNVNTPILPRYVMVKYWVDYFKGNYDFVQAMIVNNHTSLDVEE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LIYPVLQALDFNTPSYQQNVNTPILPRYVMVKYWVDYFKGNYDFVQAMIVNNHTSLDVEE 300

Qy        301 AAAVRARLNWTSLLPASFTKNYKPVVQTTGNARIVQELPQLLDARSAPLIADQAVLQLLP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AAAVRARLNWTSLLPASFTKNYKPVVQTTGNARIVQELPQLLDARSAPLIADQAVLQLLP 360

Qy        361 KTYILTCEHDVLRDDGIMYAKRLESAGVEVTLDHFEDGFHGCMIFTSWPTNFSVGIRTRN 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KTYILTCEHDVLRDDGIMYAKRLESAGVEVTLDHFEDGFHGCMIFTSWPTNFSVGIRTRN 420

Qy        421 SYIKWLDQNL 430
              ||||||||||
Db        421 SYIKWLDQNL 430

9.	Claim(s) 21-23 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Benson et al., WO 02/060317 A2 (published 8 August 2002).  Benson discloses sequence 70, which is the same as Applicants ‘ KIAA1363 protein comprising SEQ ID NO: 37, see sequence alignment; page 3, lines 12-14; page 12, lines 11 and 12; and page 172, lines 10-15.  
	Benson discloses detecting cancer in a patient’s sample based on the presence of one or more pancreatic tumor proteins within the said sample, see page 6, lines 4-20;  page 170, lines 6-19; page 213, line 24-page 214, line 27; and bridging paragraph of pages 213 and 214.  The disclosed protein is a marker able to be detected by binding agents within a patient’s biological sample and its expression level can be compared to the expression level of the same marker in a normal tissue or biological sample, wherein the candidate pancreatic protein marker expression level is elevated or higher than the reference level, see Antibody…beginning on page 212.  Several protocols for detecting and measuring the expression level of candidate pancreatic cancer markers include enzyme-linked immunosorbent assay (ELISA), radioimmunoassay (RIA), as well as fluorescence activated cell sorting (FACS), see page 170, lines 6-30; and paragraph bridging pages 210 and 211; and Antibody…beginning on page 212.
	Benson also discloses treating and inhibiting the development of cancer in a patient determined to have pancreatic cancer with a pharmaceutical composition comprising an antibody or an antigen binding fragment thereof that specifically binds to a polypeptide disclosed by Benson, see Antibody…beginning on page 212. Therapeutic agents may be coupled to suitable monoclonal antibodies, such as “…radionuclides, differentiation inducers, drugs, toxins, and derivatives thereof”, see pages 219 and 220.
RESULT 1 from 37. rag database.
ABP68599
ID   ABP68599 standard; protein; 430 AA.
XX
AC   ABP68599;
XX
DT   15-JUN-2007  (revised)
DT   14-JAN-2003  (first entry)
XX
DE   Human pancreatic cancer expressed protein SEQ ID NO 70.
XX
KW   Human; pancreas; cancer; gene therapy; vaccine; immunostimulant;
KW   cytostatic; tumour; BOND_PC; KIAA1363 protein;
KW   KIAA1363 protein [Homo sapiens]; GO8152; GO16020; GO16021; GO16787.
XX
OS   Homo sapiens.
XX
CC PN   WO200260317-A2.
XX
CC PD   08-AUG-2002.
XX
CC PF   30-JAN-2002; 2002WO-US002781.
XX
PR   30-JAN-2001; 2001US-0265305P.
PR   31-JAN-2001; 2001US-0265682P.
PR   09-FEB-2001; 2001US-0267568P.
PR   21-MAR-2001; 2001US-0278651P.
PR   28-APR-2001; 2001US-0287112P.
PR   16-MAY-2001; 2001US-0291631P.
PR   12-JUL-2001; 2001US-0305484P.
PR   20-AUG-2001; 2001US-0313999P.
PR   27-NOV-2001; 2001US-0333626P.
XX
CC PA   (CORI-) CORIXA CORP.
XX
CC PI   Benson DR,  Kalos MD,  Lodes MJ,  Persing DH,  Hepler WT,  Jiang Y;
XX

XX
CC PT   New isolated polynucleotide and pancreatic tumor polypeptides, useful for
CC PT   diagnosing, preventing and/or treating cancer, particularly pancreatic 
CC PT   cancer.
XX
CC PS   Claim 2; SEQ ID NO 70; 300pp + Sequence Listing; English.
XX
CC   The invention relates to an isolated polynucleotide (I) comprising: (a) 
CC   any of a group of over 4000 nucleotide sequences (ABV94628-ABV99145); (b)
CC   complements of (a); (c) sequences consisting of at least 20 contiguous 
CC   residues of (a); (d) sequences that hybridize to (a), under moderately 
CC   stringent conditions; (e) sequences having at least 75% or 90% identity 
CC   to (a); or (f) degenerate variants of (a). Polypeptides (ABP68596-
CC   ABP68637) encoded by (I) and oligonucleotide can be used to detect cancer
CC   in a patient and compositions comprising polypeptides, polynucleotides, 
CC   antibodies, fusion proteins, T cell populations and antigen presenting 
CC   cells expressing the polypeptide are useful in treating pancreatic cancer
CC   and stimulating an immune response. The polynucleotides can be used as 
CC   probes or primers for nucleic acid hybridisation, in the design and 
CC   preparation of ribozyme molecules for inhibiting expression of the tumour
CC   polypeptides and proteins in the tumour cells, in vaccines and for gene 
CC   therapy. Note: The sequence data for this patent did not form part of the
CC   printed specification, but was obtained in electronic format directly 
CC   from WIPO at ftp.wipo.int/pub/published_pct_sequences
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 430 AA;

  Query Match             100.0%;  Score 2243;  DB 2;  Length 430;
  Best Local Similarity   100.0%;  
  Matches  430;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGLRVVSPFPLCQPAGEPSRGKMRSSCVLLTALVALATYYVYIPLPGSVSDPWKLMLLDA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGLRVVSPFPLCQPAGEPSRGKMRSSCVLLTALVALATYYVYIPLPGSVSDPWKLMLLDA 60

Qy         61 TFRGAQQVSNLIHYLGLSHHLLALNFIIVSFGKKSAWSSAQVKVTDTDFDGVEVRVFEGP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TFRGAQQVSNLIHYLGLSHHLLALNFIIVSFGKKSAWSSAQVKVTDTDFDGVEVRVFEGP 120

Qy        121 PKPEEPLKRSVVYIHGGGWALASAKIRYYDELCTAMAEELNAVIVSIEYRLVPKVYFPEQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PKPEEPLKRSVVYIHGGGWALASAKIRYYDELCTAMAEELNAVIVSIEYRLVPKVYFPEQ 180

Qy        181 IHDVVRATKYFLKPEVLQKYMVDPGRICISGDSAGGNLAAALGQQFTQDASLKNKLKLQA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IHDVVRATKYFLKPEVLQKYMVDPGRICISGDSAGGNLAAALGQQFTQDASLKNKLKLQA 240

Qy        241 LIYPVLQALDFNTPSYQQNVNTPILPRYVMVKYWVDYFKGNYDFVQAMIVNNHTSLDVEE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LIYPVLQALDFNTPSYQQNVNTPILPRYVMVKYWVDYFKGNYDFVQAMIVNNHTSLDVEE 300

Qy        301 AAAVRARLNWTSLLPASFTKNYKPVVQTTGNARIVQELPQLLDARSAPLIADQAVLQLLP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AAAVRARLNWTSLLPASFTKNYKPVVQTTGNARIVQELPQLLDARSAPLIADQAVLQLLP 360

Qy        361 KTYILTCEHDVLRDDGIMYAKRLESAGVEVTLDHFEDGFHGCMIFTSWPTNFSVGIRTRN 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KTYILTCEHDVLRDDGIMYAKRLESAGVEVTLDHFEDGFHGCMIFTSWPTNFSVGIRTRN 420

Qy        421 SYIKWLDQNL 430
              ||||||||||
Db        421 SYIKWLDQNL 430

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



/Alana Harris Dent/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
04 December 2021